11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


James Lynn Baker,                                   * From the Criminal District Court
                                                      No. 5 of Dallas County,
                                                      Trial Court No. F-1213688-L.

Vs. No. 11-13-00121-CR                              * May 23, 2013

The State of Texas,                                 * Per Curiam Memorandum Opinion
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.